
	
		I
		112th CONGRESS
		1st Session
		H. R. 445
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Young of Florida
			 (for himself, Ms. Brown of Florida,
			 Mrs. Adams,
			 Mr. Ross of Florida,
			 Mrs. McMorris Rodgers,
			 Mr. Sessions,
			 Ms. Granger,
			 Mrs. Blackburn,
			 Mr. Larsen of Washington, and
			 Mr. Crenshaw) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction of State and local general sales
		  taxes.
	
	
		1.Permanent extension of
			 deduction of state and local general sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986 is amended by striking , and before
			 January 1, 2012.
		
